DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "inhibiting processing of reflections for a second duration …… determine amplitude and phase data for each segment based on the reflections" in lines 8-11.  The claim is indefinite because there is no processing of signal reflections since processing is inhibited, therefore how can amplitude and phase be based on unprocessed information. Appropriate clarification is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-13, 16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishigami (U.S. Patent No. 10890652, hereafter Kishigami).
Regarding claim 1, Kishigami discloses that an apparatus, comprising: 
a transmitter configured to transmit pulses of a radio frequency (RF) signal (col.1 lines 37-38; Fig.3, pulse; col.4 line 45, RF), wherein each of the pulses has a first duration (Fig.3, Tr); 
a receiver configured to receive reflections of transmitted pulses (col.1 lines 39-42); and 
a processor (col.8 line 15, controller; col.10 line 19) configured to: 
cause the transmitter to transmit pulses in sequentially occurring segments, wherein each segment comprises transmitting N pulses followed by inhibiting processing of reflections of the pulses for a second duration that is M times the first duration (Fig.3, #1~#Nc segments, Tr is the first duration, M=Nb*(N-1); col.8 lines 24-29); 
determine amplitude and phase data for each segment based on the reflections [col. 10 Eq.(1), amplitude; col.11 Eq.(2), N pulse; col.12 Eq.(3), phase]; and 

	
	Regarding claim 2, which depends on claim 1, Kishigami discloses that in the apparatus,
M > N (Fig.3).

Regarding claim 3, which depends on claim 1, Kishigami discloses that in the apparatus,
the processor is configured to aggregate reflections for each of the N pulses of a given segment into a single data point [col.11 lines 23-24, Eq.(2), point k].

Regarding claim 5, which depends on claim 1, Kishigami discloses that in the apparatus, 
the processor is configured to calculate, for N pulses of a given segment, an average amplitude value [col.10 Eq. (1), amplitude; col.11 Eq. (2), N pulse, summary is equivalent to average].

Regarding claim 7, which depends on claim 1, Kishigami discloses that in the apparatus,
the processor is configured to correct a phase of reflections of each of the N pulses of a given segment by a factor of 2π (col.12 lines 64-67; col.13 lines 1-4).

Regarding claim 8, which depends on claim 1, Kishigami discloses that in the apparatus,
the processor is configured to determine that an object is in motion based on detecting the pattern of change [col.6 lines 8-9, object detect; col.12 Eq.(3), phase information; col.14 lines 52-53 (change over time), 63-64 (motion); col.15 Eq.(10), speed; motion is relative.].

10, which depends on claim 1, Kishigami discloses that the apparatus further comprising 
a pulse compression circuit, wherein the pulse compression circuit is configured to cross correlate reflections with the RF signal (col.11 lines 17-21).


Regarding claim 11, Kishigami discloses that a method comprising: 
collecting data, at a receiver, from reflections of radio frequency (RF) signals transmitted in consecutively occurring segments (col.1 lines 39-42; Fig.3, burst segments; col.4 line 45, RF), wherein collecting data in a particular one of the segments (Fig.3, burst segments) comprises: 
transmitting, from a transmitter, N pulses of the RF signal, each of the N pulses having a first duration (col.1 lines 37-38; Fig.3, pulse, Tr duration, Nb pulses); 
inhibiting processing of reflections for a second duration, wherein the second duration is M times the first duration (Fig.3, M=Nb*(N-1); col.8 lines 24-29); and 
determining amplitude and phase data, using a processor, for reflections of the N pulses [col. 10 Eq.(1), amplitude; col.11 Eq.(2), N pulse; col.12 Eq.(3), phase]; and 
21detecting motion of an object based on detecting a pattern of change in amplitude and phase data over a plurality of consecutive segments [col.6 lines 8-9, object detect; col. 10-11 Eqs. (1)-(2), amplitude; col.12 Eq.(3), phase; both are functions of time k. The time series of a function is a pattern of change; col.14 lines 63-64 (motion); col.15 Eq.(10), speed; motion is relative.].

Regarding claim 12, which depends on claim 11, Kishigami discloses that in the method, 


Regarding claim 13, which depends on claim 11, Kishigami discloses that in the method,
M > N (Fig.3).

Regarding claim 16, which depends on claim 11, Kishigami discloses that the method further comprising 
the processor determining an average amplitude for N pulses of a given segment [col.10 Eq. (1), amplitude; col.11 Eq. (2), N pulse, summary is equivalent to average.].


Regarding claim 18, Kishigami discloses that a mobile device (col.1 line 37, radar) comprising: 
a transmitter configured to transmit pulses of a radio frequency (RF) signal (col.1 lines 37-38; col.4 line 45, RF); 
a receiver configured to detect reflections of the pulses of the transmitted RF signal (col.1 lines 39-42); and 
a processor (col.8 line 15, controller; col.10 line 19) configured to detect that the mobile devices is in motion (col.14 lines 63-64; motion is relative.), wherein detecting that the mobile device is in motion comprises: 
the processor causing the transmitter to transmit pulses of the RF signal in 22consecutively occurring segments, wherein each segment comprises transmitting N pulses of the RF signal, each of the N pulses having a first duration, followed by inhibiting processing of reflections of 
determine amplitude and phase data the reflections received, by the receiver, of the N pulses of the RF signal [col. 10 Eq.(1), amplitude; col.11 Eq.(2), N pulse; col.12 Eq.(3), phase]; 
detect, over a plurality of consecutive segments, a pattern of change in the amplitude and phase data [col. 10-11 Eqs. (1)-(2), amplitude; col.12 Eq.(3), phase; both are functions of time k. The time series of a function is a pattern of change.]; and 
determine that the mobile device is in motion responsive to detecting the pattern of change in the amplitude and phase data [col.6 lines 8-9, object detect; col.12 Eq.(3), phase information; col.14 lines 52-53 (change over time), 63-64 (motion); col.15 Eq.(10), speed; motion is relative.].

Regarding claim 20, which depends on claim 18, Kishigami discloses that in the mobile device, 
the processor is further configured to: 
aggregate reflections for each of the N pulses of a given segment into a single data point [col.11 lines 23-24, Eq.(2), point k]; and
calculate, for each of the N pulses of the given segment, an average amplitude value [col.10 Eq. (1), amplitude; col.11 Eq. (2), N pulse, summary is equivalent to average.].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 4, 6, 14-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kishigami as applied to claim 1 above, and further in view of Kishigami et al, (U.S Patent No 9958541, hereafter Kishigami-2).
Regarding claim 4, which depends on claim 1, Kishigami does not explicitly disclose a parameter from phase change, which relates to a specific application. In the same field of endeavor, Kishigami-2 discloses that in the apparatus, the processor is further configured to 
calculate a slope of phase change between a phase of first segment and a phase of a second segment following, wherein the first and second segments are consecutive segments (col.19 line 67; col.20 lines 1-3, curve is slope feature, azimuth angle equivalents to phase data.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kishigami with the teachings of Kishigami-2 to extract more parameters from phase data (e.g. calculate a slope of phase change). Doing so would estimate motion status in a certain application (e.g. vehicle motion state) because phase change relates to motion state, as recognized by Kishigami-2 (col.20 lines 29-32).

Regarding claim 6, which depends on claim 1, Kishigami does not explicitly disclose a further process for phase change, which relates to a specific application. In the same field of endeavor, Kishigami-2 discloses that in the apparatus, the processor is configured to
extrapolate a phase change between a current segment and subsequent next segment prior to transmission of N pulses for the next segment, wherein the current segment and the next segment are consecutive segments [col. 20 Eq.(21), phase change is equivalent to speed; col.21 lines 11-13, Kalman 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kishigami with the teachings of Kishigami-2 to further process the phase data (e.g. smoothing data) for a certain application. Doing so would improve the precision of estimation because the measured data are impacted by measurement environments, as recognized by Kishigami-2 (col.21 lines 1-7).


Regarding claim 14, which depends on claim 11, Kishigami does not explicitly disclose a parameter from phase change, which relates to a specific application. In the same field of endeavor, Kishigami-2 discloses that the method further comprising  
the processor calculating a slope of phase change between consecutive segments (col.19 line 67; col.20 lines 1-3, curve is slope feature, azimuth angle equivalents to phase data.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kishigami with the teachings of Kishigami-2 to extract more parameters from phase data (e.g. calculate a slope of phase change). Doing so would estimate motion status in a certain application (e.g. vehicle motion state) because phase change relates to motion state, as recognized by Kishigami-2 (col.20 lines 29-32).

Regarding claim 15, which depends on claim 11, Kishigami does not explicitly disclose a further process for phase change, which relates to a specific application. In the same field of endeavor, Kishigami-2 discloses that the method further comprising 
the processor extrapolating a phase change between a present segment and a next segment prior to transmission of N pulses for the next segment [col. 20 Eq.(21), phase change is equivalent to 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kishigami with the teachings of Kishigami-2 to further process the phase data (e.g. smoothing data) for a certain application. Doing so would improve the precision of estimation because the measured data are impacted by measurement environments, as recognized by Kishigami-2 (col.21 lines 1-7).


Regarding claim 19, which depends on claim 18, Kishigami does not explicitly disclose a further process for phase change, which relates to a specific application. In the same field of endeavor, Kishigami-2 discloses that in the mobile device, the processor is further configured to: 
calculate a slope of phase change between a phase of first segment and a phase of a second segment following, wherein the first and second segments are consecutive segments (col.19 line 67; col.20 lines 1-3, curve is slope feature, azimuth angle equivalents to phase data); and 
extrapolate a phase change between a current segment and subsequent next segment prior to transmission of N pulses for the next segment, wherein the current segment and the next segment are consecutive segments [col. 20 Eq.(21), phase change is equivalent to speed; col.21 lines 11-13, Kalman filter for smoothing and predicting; to predict is to extrapolate].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kishigami with the teachings of Kishigami-2 to further process the phase data (e.g. calculate a slope of phase change, smoothing data, etc.) for a certain application. Doing so would estimate motion status (e.g. vehicle motion state) because phase change relates to motion state and improve the precision of estimation because the measured data are .



Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kishigami, as applied to claims 1, 8, and 11 above, respectively, and further in view of Shikatani et al, (U.S Patent No 2015/0309167, hereafter Shikatani).
Regarding claim 9, which depends on claims 1 and 8, Kishigami does not explicitly disclose a change pattern when the method is used in motion detection. In the same field of endeavor, Shikatani discloses that in the apparatus,
the processor is configured to classify the motion based on characteristics of the pattern of change (Fig.8, amplitude; [0135] periodic change; [0140] lines 3-8, classify stationary object and moving object; [0140] lines 6-8, periodic phase change relates to “one-cycle time” because phase is a function of distance-direction delay).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kishigami with the teachings of Shikatani to use signal pattern changes for classifying objects. Doing so would separate static objects and moving objects because pattern change features in amplitude time series and phase time series are not the same for static objects and moving objects, as recognized by Shikatani ([0140] lines 3-8, identifying moving object needs observations of more cycle of time, which use both amplitude and phase information.).


17, which depends on claim 11, Kishigami does not explicitly disclose a periodic change pattern when the method is used in motion detection. In the same field of endeavor, Shikatani discloses that the method further comprising
the processor classifying the motion as periodic motion based on detecting periodic changes in the pattern of amplitude and phase data (Fig.8, amplitude; [0135] periodic change; [0140] lines 3-8, classify stationary object and moving object; [0140] lines 6-8, periodic phase change relates to “one-cycle time” because phase is a function of distance-direction delay); 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kishigami with the teachings of Shikatani to use periodically changed amplitude and phase data for classifying objects. Doing so would separate static objects and moving objects because periodic change features in amplitude time series and phase time series are not the same for static objects and moving objects, as recognized by Shikatani ([0140] lines 3-8, identifying moving object needs observations of more cycle of time, which use both amplitude and phase information.).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648